
	

115 SRES 58 ATS: Congratulating the New England Patriots on their victory in Super Bowl LI. 
U.S. Senate
2017-02-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 58
		IN THE SENATE OF THE UNITED STATES
		
			February 10, 2017
			Ms. Warren (for herself, Ms. Collins, Mr. Markey, Mr. King, Mrs. Shaheen, Ms. Hassan, Mr. Leahy, and Mr. Reed) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the New England Patriots on their victory in Super Bowl LI. 
	
	
 Whereas, on Sunday, February 5, 2017, the New England Patriots (in this preamble referred to as the Patriots) won Super Bowl LI by a score of 34 to 28, defeating the Atlanta Falcons in Houston, Texas; Whereas, during the second half of Super Bowl LI, the Patriots scored 31 consecutive points, overcoming the largest deficit that any team has overcome in Super Bowl history;
 Whereas the victory in Super Bowl LI earned the Patriots their fifth Super Bowl championship; Whereas Tom Brady—
 (1)broke, tied, or extended several Super Bowl records in leading the Patriots to their fifth Super Bowl victory; and
 (2)was named the Super Bowl Most Valuable Player for a record fourth time; Whereas James White set new Super Bowl records by catching 14 passes and scoring 20 points, including the game-winning touchdown run in overtime;
 Whereas Bill Belichick won an unprecedented fifth Super Bowl title as a head coach; Whereas the performance of the defense in the second half was critical to the Patriots’ victory in Super Bowl LI, and key plays by Trey Flowers, Dont’a Hightower, and Alan Branch contributed to shutting out the Atlanta Falcons for the final 23 minutes and 36 seconds of regulation;
 Whereas Julian Edelman hauled in a miracle catch for the ages to continue a fourth quarter drive by the Patriots, helping to send the game to overtime;
 Whereas Robert Kraft, the owner of the Patriots, eloquently stated, Two years ago, we won our fourth Super Bowl down in Arizona and I told our fans that was the sweetest one of all. . . . But I want to say to our fans, to our brilliant coaching staff, our amazing players who were so spectacular, this is unequivocally the sweetest; and
 Whereas the Patriots did their job again and took no days off, delivering a fifth Lombardi Trophy to New England: Now, therefore, be it   That the Senate congratulates the New England Patriots on their dramatic victory in Super Bowl LI.
		
